AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

This Amendment No. 3 to the Employment Agreement (the "Amendment") is entered
into as of this 11th day of December 2006, between Knoll, Inc., a Delaware
corporation (the "Company"), and Kathleen G. Bradley ("Executive").

WHEREAS, the parties wish to amend the March 23, 2001 Employment Agreement
between Executive and the Company, as previously amended (the "Agreement"), as
hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to become legally bound, the
parties agree as follows:

 1. All defined terms contained in this Amendment shall have the meanings
    ascribed to them in the Agreement.
 2. Except as specifically set forth herein, the terms of the Agreement shall
    remain unchanged.
 3. Executive's "Base Salary" is changed to be $650,000 as of January 1, 2007.

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement
effective as of the date first above written.

KNOLL, INC.

By: /s/ Barry L. McCabe
Name: Barry L. McCabe
Title: Senior Vice President and Chief Financial Officer

/s/ Kathleen G. Bradley

Kathleen G. Bradley